 Case 3:20-cv-00504-JPG Document 14 Filed 12/04/20 Page 1 of 1 Page ID #59




                            UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS

 DEON BAILEY, No. 14067-029

                Petitioner,

        v.                                                     Case No. 20-cv-504-JPG

 E. WILLIAMS, Warden,

                Respondent.

                                              JUDGMENT

       This matter having come before the Court, and the Court having rendered a decision,

       IT IS HEREBY ORDERED AND ADJUDGED that petitioner Deon Bailey’s petition for

a writ of habeas corpus pursuant to 28 U.S.C. § 2241 is dismissed with prejudice, that judgment

is entered in favor of respondent Warden E. Williams and against petitioner Deon Bailey, and

that this case is dismissed with prejudice.



DATED: December 4, 2020                        MARGARET M. ROBERTIE, Clerk of Court

                                               s/Tina Gray, Deputy Clerk




Approved:      s/ J. Phil Gilbert
               J. PHIL GILBERT
               DISTRICT JUDGE
